Exhibit AÉROPOSTALE REPORTS RECORD JANUARY SALES RESULTS Same Stores Sales Increase 11% Raises Fourth Quarter Earnings Guidance to $1.00 Per Share, Versus Previously Issued Guidance of $0.90 to $0.92 Per Share New York, New York – February 5, 2009 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that total net sales for the four-week period ended January 31, 2009 increased 13% to $96.6 million, from $85.6 million for the four-week period ended February 2, 2008.
